Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted January 06, 2022, were received.
Amended claims 1-20, filed January 06, 2022, are pending and have been fully considered.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-20 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of producing a fuel additive, comprising: passing a first process stream comprising C4 hydrocarbons through a methyl tertiary butyl ether synthesis unit producing a first recycle stream and a methyl tertiary butyl ether product; passing the first recycle stream through a hydration unit producing the fuel additive and a second recycle stream; passing the second recycle stream through a recycle hydrogenation unit and a deisobutanizer unit, wherein at least a portion of butene present in the second recycle stream is converted to butane within the recycle hydrogenation unit; passing the second recycle stream from the recycle hydrogenation unit and through a deisobutanizer unit; and recycling the second recycle stream from the deisobutanizer unit to the methyl tertiary butyl ether synthesis unit, wherein greater than or equal to 40% by weight of any butane present in the second recycle stream is converted to isobutylene in the deisobutanizer unit prior to recycling to the methyl tertiary butyl ether synthesis unit, as presently claimed in independent claim 1 of the present invention; a method of producing a fuel additive, comprising: passing a first feed stream comprising C4 hydrocarbons through a fluid catalytic cracking unit forming a second feed stream; passing the second feed stream through a hydrogenation unit forming a first process stream; passing the first process stream through a methyl tertiary butyl ether synthesis unit producing a first recycle stream, wherein methanol and isobutylene are present in the methyl tertiary butyl ether synthesis unit in a molar ratio of one mole of isobutylene to 0.1 mole to 2 moles of methanol; withdrawing a methyl tertiary butyl ether product from the methyl tertiary butyl ether synthesis unit; withdrawing the first recycle stream from the methyl tertiary butyl ether synthesis unit and passing the first recycle stream through a hydration unit producing the fuel additive and a second recycle stream, wherein a temperature within the hydration unit is 30°C to 200°C, a pressure within the hydration unit is 500 kiloPascals to 10,000 kiloPascals, and wherein greater than or equal to 90% by weight of any butene present in the first recycle stream is converted to butanol within the hydration unit; withdrawing the fuel additive from the hydration unit, wherein the fuel additive comprises at least one of 2-butanol, tert-butyl alcohol, or a C4 dimer; passing the second recycle stream through a recycle hydrogenation unit, wherein at least a portion of butene present in the second recycle stream is converted to butane within the recycle hydrogenation unit; passing the second recycle stream from the recycle hydrogenation unit and through a deisobutanizer unit forming an isobutylene-containing recycle stream; and recycling the isobutylene-containing recycle stream from the deisobutanizer unit to the methyl tertiary butyl ether synthesis unit; wherein greater than or equal to 40% by weight of any butane present in the second recycle stream is converted to isobutylene in the deisobutanizer unit prior to recycling to the methyl tertiary butyl ether synthesis unit; wherein an octane number of the fuel additive is greater than or equal to 83 in accordance with the Anti-Knock Index; and wherein a Reid vapor pressure of the fuel additive is 8 kiloPascals to 53 kilopascals, as presently claimed in independent claim 18 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/Latosha Hines/Primary Examiner, Art Unit 1771